DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 15, in the “Amendment” filed on August 15, 2022, Applicant has amended these claims to now recite “wherein the compressible reservoir has an outer diameter which corresponds to an outer diameter of the downstream segment of filter material” (emphasis added). In independent claim 13, Applicant has amended the claim to recite “a compressible reservoir outer diameter corresponds to a filter material downstream segment outer diameter”) (emphasis added). However, Applicant does not have support in the instant written disclosure to make such an amendment to the claims. On page 5, lines 1-3, in the instant specification as originally filed, the written disclosure clearly states “[i]n certain embodiments, the compressible reservoir has an outer dimeter which substantially corresponds to the outer diameter of the downstream segment of filter material” (emphasis added). The word “substantially” modifies the term “corresponds”, which, in turn, changes the metes and bounds of the term “corresponds”. As such, since Applicant has failed to include the phrase “substantially corresponds” in its amended claim language, it has also failed to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As stated above, in the “Amendment” filed on August 15, 2022, Applicant has amended independent claims 1 and 15 to now recite “wherein the compressible reservoir has an outer diameter which corresponds to an outer diameter of the downstream segment of filter material” (emphasis added). In independent claim 13, Applicant has amended the claim to recite “a compressible reservoir outer diameter corresponds to a filter material downstream segment outer diameter”) (emphasis added). It is not at all clear, however, what the term “corresponds” means in the context of the claim because this term is not defined by the claim. In other words, the recitation that an outer diameter of the reservoir “corresponds” to an outer diameter of the downstream segment of filter material does not provide a clear or adequate statement of how Applicant intends for the diameters of the two structures to be related. Further, the instant written description, on page 5, lines 1-3, does not provide a standard for determining the scope of this term.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As stated above, in the “Amendment” filed on August 15, 2022, Applicant has amended independent claim 1 (from which claim 12 depends) to now recite “wherein the compressible reservoir has an outer diameter which corresponds to an outer diameter of the downstream segment of filter material” (emphasis added). While the term “corresponds” may be neither adequately supported by the instant written disclosure nor entirely clear in its scope, what does appear to be clear is that Applicant intends that the embodiment of its invention wherein the outer diameter of the reservoir corresponds to the outer diameter of the downstream segment of filter material be distinct from the embodiment of its invention, recited in claim 12, wherein the external (outer) diameter of the reservoir is at least 1 mm smaller than the external (outer) diameter of the downstream segment of filter material/tubular element - as clearly disclosed in the instant specification, page 5, lines 1-12. Hence, it is clear that one embodiment does not further limit the other, i.e., they are distinctly different inventive embodiments. Hence, claim 12 is of improper dependent form for failing to properly further limit the scope of the subject matter of independent claim 1, from which it depends.
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim 12 recites the limitations “the external diameter of the reservoir and “the external diameter of the downstream segment of filter material” (emphasis added).  There is insufficient antecedent basis for these limitations in the claim. 
Response to Arguments/Presence of Allowable Subject Matter
Applicant’s arguments, see “Remarks” filed on August 15, 2022, with respect to the rejection of the instant claims under 35 USC 102 and 35 USC 103 over the Hsu reference have been fully considered and are persuasive.  Hence, the prior art rejection has been withdrawn (along with other rejections/objections made over the claims, in the previous Office Action, that have been obviated by Applicant’s amendments). 
A thorough review of the instant claims reveals the presence of allowable subject matter. The Hsu reference appears to be the closest prior art of record and the Examiner is convinced by Applicant’s arguments, in its “Remarks” filed on August 15, 2022, which is also consistent with the conclusion reached in the Written Opinion of the International Searching Authority, that the closest prior art fails to teach or reasonably suggest the particular structure of the mouthpiece incorporating the said filter structure, and the manner in which it is manufactured. This includes, the provision of a tubular element defining a longitudinal channel; the provision of a downstream segment of filter material; and the further provision of an extinguishing element having a longitudinally-extending, open-ended (but sealed) neck portion received in the longitudinal channel of the tubular element, and a reservoir positioned between the tubular element and the downstream segment of filter material (in a cavity).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-MacAdam et al (US. Pat. App. Pub. 2004/0074507) - shows a tobacco smoke filter element having a liquid-filled breakable element designed to be compressed upon extinguishment of the cigarette to which it is attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747